DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 20 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claim is directed to an article of manufacture claim.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of prior U.S. Patent No. 10,445,849 (IDS filed on 9/24/2021 and referred as ‘849 patent hereinafter). This is a statutory double patenting rejection.
Regarding instant claim 1 as a representative claim, claim 1 of the ‘849 patent discloses a printed object (see line 1) comprising:
a white substrate or printed white background comprising a first area (see lines 2-3);
an ink mixture printed at a first plurality of spatial locations within the first area, the ink mixture printed such that the first area comprises a second plurality of spatial locations without the ink mixture, the ink mixture comprising extender white and ink including a Phthalocyanine green pigment, the ink mixture comprising a volume or weight ratio of 97.5% to 99.75% white extender and 2.5% - 0.25% ink (see lines 4-11);
in which the first plurality of spatial locations is arranged in a pattern conveying an encoded signal (see lines 12-13), and
in which the white substrate or white background and the ink mixture comprise a spectral reflectivity difference at or around 660nm in a difference range of 8% - 30% (see lines 14-17).
Regarding instant claim 2, see patented claim 2.
Regarding instant claim 3, see patented claim 3.
Regarding instant claim 4, see patented claim 4.
Regarding instant claim 5, see patented claim 5.
Regarding instant claim 6, see patented claim 6.
Regarding instant claim 7, see patented claim 7.
Regarding instant claim 8, claim 8 of the ‘849 patent discloses a printed object (see line 1) comprising:
a white substrate or printed white background comprising a first area (see lines 2-3);
an ink mixture printed at a first plurality of spatial locations within the first area, the ink mixture printed such that the first area comprises a second plurality of spatial locations without the ink mixture, the ink mixture comprising extender white and Green 7 ink, the ink mixture comprising a volume or weight ratio of 97.5% to 99.75% white extender and 2.5% - 0.25% Green 7 ink (see lines 4-10);
in which the first plurality of spatial locations is arranged in a pattern conveying an encoded signal (see lines 11-12), and
in which the white substrate or white background and the ink mixture comprise a spectral reflectivity difference at or around 660nm in a difference range of 8% - 30% (see lines 13-16).
Regarding instant claim 9, see patented claim 9.
Regarding instant claim 10, see patented claim 10.
Regarding instant claim 11, see patented claim 11.
Regarding instant claim 12, see patented claim 12.
Regarding instant claim 13, see patented claim 13.
Regarding instant claim 20, claim 14 of the ‘849 patent discloses an image processing method (see line 1) comprising:
obtaining optically captured imagery representing a printed object, the imagery captured by a scanner have a peak illumination at or around 660nm, the printed object comprising (see lines 2-5):
a substrate or background comprising a first area (see lines 5-6);
an ink mixture printed at a first plurality of spatial locations within the first area, the ink mixture printed such that the first area comprises a second plurality of spatial locations without the ink mixture, the ink mixture comprising extender white and ink including a Phthalocyanine green pigment, the ink mixture comprising a volume or weight ratio of 97.5% to 99.75% white extender and 2.5% - 0.25% ink (see lines 6-13); 
in which the first plurality of spatial locations is arranged in a pattern conveying an encoded signal carrying a plural-bit payload (see lines 13-16), and 
in which the substrate and background and the ink mixture comprise a spectral reflectivity difference at or around 660nm in a difference range of 8% - 30% (see lines 16-19);
processing the captured imagery to decode the plural-bit payload from the encoded signal (see lines 20-21); 
outputting the plural-bit payload (see line 22).
Claims 14-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-17 of prior U.S. Patent No. 11,010,857 (referred as ‘857 patent hereinafter). This is a statutory double patenting rejection.
Regarding instant claim 14, claim 12 of the ‘857 patent discloses a printed object comprising (see line 1):
a substrate comprising a first area (see line 2);
a first ink printed within the first area, the first ink comprising a spectral reflectivity of equal to or less than 10% at or around 660nm (see lines 3-5);
an ink mixture printed over the first ink at a first plurality of spatial locations within the first area, the ink mixture printed such that the first area comprises a second plurality of spatial locations without the ink mixture, the ink mixture comprising opaque white ink and Pantone® Rubine Red ink, the ink mixture comprising a volume or weight ratio of 68% - 76% opaque white ink and 24% - 32% Pantone® Rubine Red (see lines 6-13);
in which the first plurality of spatial locations is arranged in a pattern conveying an encoded signal (see lines 14-15), and
in which the first ink and the ink mixture comprise a spectral reflectivity difference at or around 660nm in a difference range of 8% - 30% (see lines 16-18).
Regarding instant claim 15, see patented claim 13.
Regarding instant claim16, see patented claim 14.
Regarding instant claim 17, see patented claim 15.
Regarding instant claim 18, see patented claim 16.
Regarding instant claim 19, see patented claim 17.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-6 and 8-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 18-23 of U.S. Patent No. 11,010,857 (referred as ‘857 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-6 and 8-12 is fully defined by claims 1-11 of the ‘857 patent.  For example, as to the instant claim 1, claim 1 of the ‘857 patent discloses a printed object (see line 1) comprising:
a white substrate or printed white background comprising a first area (see lines 2-3);
an ink mixture printed at a first plurality of spatial locations within the first area, the ink mixture printed such that the first area comprises a second plurality of spatial locations without the ink mixture, the ink mixture comprising extender white and ink including a Phthalocyanine green pigment, the ink mixture comprising a volume or weight ratio of 97.5% to 99.75% white extender and 2.5% - 0.25% ink (see lines 4-11);
in which the first plurality of spatial locations is arranged in a pattern conveying an encoded signal (see lines 12-14), and in which the white substrate or white background and the ink mixture comprise a spectral reflectivity difference at or around 660nm in a difference range of 8% - 30% (see lines 21-22).
While claim 1 of the ‘857 patent includes additional limitations (i.e., “encoded signal comprising…pattern”) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘857 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-6 and 8-12 is fully defined by claims 2-11 of the ‘857 patent, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DMD
12/2022



/DUY M DANG/
Primary Examiner, Art Unit 2667